Citation Nr: 1019532	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for HIV-related 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for liver disease, 
claimed as hepatitis A or B.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for tuberculosis (TB).  

6.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.

7.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 
1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March and July 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for all 
disabilities listed on the cover page, including bilateral 
hearing loss and tinnitus.  

When this case was previously before the Board in September 
2005, it was remanded for additional development.  A 
September 2009 rating decision granted service connection for 
bilateral hearing loss, evaluated as noncompensable, and 
tinnitus, evaluated as 10 percent disabling.  The effective 
date of each grant was the date of receipt of the claim, in 
April 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim 
requires additional development to ensure that the Veteran 
received notice of VA adjudications subsequent to the Board's 
September 2005 remand.  

The Board's September 2005 remand instructed the RO, in 
pertinent part, to provide a statement of the case (SOC) to 
the Veteran for the issues of service connection for HIV-
related disability and service connection for a psychiatric 
disability, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  The remand also instructed the RO to conduct 
additional evidentiary development, and then readjudicate the 
Veteran's claims for service connection for bilateral hearing 
loss; tinnitus; liver disease, claimed as hepatitis A or B; 
hepatitis C; and TB.  

In September 2009, the AMC issued a Manlincon SOC to the 
Veteran for the issues of service connection for HIV-related 
illness and service connection for a psychiatric disability.  
In the same envelope, the AMC issued the Veteran a 
supplemental statement of the case (SSOC) with respect to the 
issues of service connection for liver disease, claimed as 
hepatitis A or B; hepatitis C; and TB.  The AMC sent the SOC 
and SSOC to the Veteran at an Illinois address.  The 
correspondence was returned to the AMC later that month, 
marked "ATTEMPTED, NOT KNOWN."  

There is no indication in the Veteran's claims file that the 
SOC and SSOC were resent to the Veteran at a current, updated 
address.  In this regard, the Board observes that a 
California address has been handwritten on the original SOC 
and SSOC in the claims file.  However, there is no 
corresponding annotation on the documents indicating that 
they were actually resent to the California address.  
Further, there are no subsequent documents in the claims file 
indicating that the SOC and SSOC were resent, such as new 
cover letters containing the California address.  

In addition, the Board observes that an April 2010 informal 
brief submitted by the Veteran's service organization fails 
to refer to the September 2009 SOC or SSOC.  In fact, the 
informal brief does not even identify all the issues before 
the Board.  Thus, the Board cannot even be confident that the 
Veteran's representative received the September 2009 SOC and 
SSOC.  

Finally, the Board observes that the issue of whether the 
Veteran received the September 2009 SOC and SSOC is important 
for a reason other than compliance with the Board's September 
2005 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The claims file does not contain a timely 
substantive appeal for the Manlincon issues of service 
connection for HIV-related illness and service connection for 
a psychiatric disability.  Based on the current record, it is 
unclear whether the Veteran affirmatively failed to submit a 
substantive appeal for these issues because he no longer 
wished to pursue them, or whether he failed to submit a 
substantive appeal because he never received the September 
2009 SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the September 2009 
SOC to the Veteran's California 
address, as well as to his service 
organization.  If the Veteran completes 
his appeal by filing a timely 
substantive appeal on either issue 
addressed in the SOC, return the case 
to the Board for further appellate 
action.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 
(2009).

2.  Send a copy of the September 2009 
SSOC to the Veteran's California 
address, as well as to his service 
organization, and afford him an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


